DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-11, 13-14, 17, 23, 26-27, 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-6, 10-11, 13-14, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adib et al. (US2017/0074980) in view of Ludlow et al. (US2016/0178741) and Honeck et al. (US7084749).
To claim 1, Adib teach a first wireless device of a wireless monitoring system, comprising: 
a receiver (160-170 of Fig. 1) configured to receive a first wireless signal through a wireless multipath channel of a venue (Fig. 1), wherein: 
the venue comprises a vehicle and an immediate vicinity of the vehicle (paragraph 0077), 
the first wireless signal is received based on a transmitted wireless signal transmitted by a second wireless device of the wireless monitoring system (Figs. 1, 4, paragraphs 0010, 0049, transmission from transmit antenna station, transmitted by a same or different devices), and 
the first wireless signal differs from the transmitted wireless signal due to the wireless multipath channel and a modulation by an object undergoing a motion in the venue (paragraphs 0083, 0084); 
a processor (170 of Fig. 1) communicatively coupled with the receiver; 
a memory (paragraph 0144) communicatively coupled with the processor; and 
a set of instructions stored in the memory which, when executed by the processor (paragraph 0144), causes the processor to: 
obtain a time series of channel information (TSCI) of the wireless multipath channel based on the first wireless signal (paragraphs 0026, 0031, determine a plurality 
compute, based on the TSCI, at least one spatial-temporal information (STI) (information correlates position and time instance) of at least one of: the vehicle, the object or the motion of the object, 	compute an analytics based on the at least one STI, wherein the analytics is computed based on: processing the at least one STI, analyzing the at least one STI (Figs. 3C, 10-11, paragraphs 0026, 0028, 0031, 0095, 0118, 0126, 0136, 0142 using these three estimates to identify the three-dimensional position of the moving object, for each time instance), and 
perform a monitoring task by monitoring, based on the TSCI and the analytics, at least one of; the vehicle, the object, or the motion of the object (paragraphs 0077, 0088-0089, 0136-0141, a time profile is based on a number of consecutive sweeps, and a plurality of time profiles tracks a number of movement/location/position).
But, Adib do not expressly disclose thresholding the at least one STI based on a threshold, and classifying the at least one STI based on at least one of: a classifier or a neural network with input comprising the at least one STI, and wherein a sub-task of the monitoring task is started, stopped, or paused based on at least one of: a parking status or a non-parking status of the vehicle, a stopping status or an in-motion status of the vehicle, a turning-on or a turning-off of an engine of the vehicle, a lack of motion inside the vehicle for a period of time, or a presence of motion inside the vehicle for a period of time.
However, Adib does teach a motion tracking system making use of a number antennas to transmit and receive radio frequency signals that are reflected from objects (e.g., people) in the 
	Ludlow teach a system using wireless signal to passively detect presence and location (Figs. 1a-b, paragraphs 0005-0013), wherein the system obtains a time series of channel information of the wireless multipath channel based on channel sounding (paragraphs 0041-0047), computes based on the TSCI, at least one spatial-temporal information (STI) of at least one of: the object or the motion of the object (paragraphs 0010, 0052), compute an analytics based on the at least one STI, wherein the analytics is computed based on: processing the at least one STI, analyzing the at least one STI, thresholding the at least one STI based on a threshold (paragraphs 0012, 0028, 0042-0043, 0060-0061), and classifying the at least one STI based on at least one of: a classifier or a neural network with input comprising the at least one STI (paragraphs 0012, 0043, 0047, 0062), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Adib, in order to further analysis implementation.
	Honeck teach a motion sensor can be initiated by a car door slamming, engine vibration, or vehicle movement (column 2 lines 26-29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Honeck into the system of Adib and Ludlow, in order to implement preferential initiation.





Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to monitor, based on the TSCI, at least one of: an interior space, an exterior space or a structure, of the vehicle, 
wherein: the interior space comprises at least one of: cabin, trunk, hood, storage space, compartments, trailer, container, cargo bay, gas tank, fuel tank, or oil bag; the exterior space comprises at least one of: a garage, a parking facility in which the vehicle stops and parks, or an area around the vehicle that another vehicle can approach, stop or park; the structure comprises at least one of: vehicle chassis, body, lights, window, door, tailgate, bumpers, wheels or engine (paragraph 0077, vehicle).

To claim 3, Adib, Ludlow and Honeck teach claim 2.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform, based on the TSCI, at least one of: presence detection, child presence detection, pet presence detection, detection of child left by parents after the car engine stops, motion detection, window breaking detection, vibration detection, foreign object detection, breathing detection, heartbeat detection, driver recognition, driver attention monitoring, driver alertness monitoring, driver sleepiness detection, vehicle customization based on driver recognition, passenger recognition, passenger locationing, passenger counting, security monitoring, intrusion detection, intruder detection, intruder presence detection, detection of outsiders reaching inside vehicle through an opening, exterior monitoring, pedestrian detection, cyclist detection, blind spot monitoring, or proximity detection (paragraphs 0051, 0107, 0121).


Adib teach wherein an STI comprises at least one of: presence, count, motion intensity, distance, speed, acceleration, angle, motion statistics, motion localization, motion classification, gesture, behavior, motion trend, head motion, motion rhythm, motion cycle, cycle period, cycle frequency, breathing statistics, heartbeat statistics, breathing rate, heart rate, eye-blinking, driver event, passenger event, entrance event, exit event, window event, door event, driver sleepiness event, driver distraction event, fall-down event, security event, accident event, physical state, health state, or mental state (paragraph 0051).

To claim 5, Adib, Ludlow and Honeck teach claim 4.
Adib teach wherein computing the analytics comprises computing at least one of: a degree of motion, a change, an indication, an event occurrence, a security event, an identification, a trend, a sleep state, a driver alertness, a driver state, a gesture, a duration, a count, a location, an irregularity, a deviation, or an alert, based on the at least one STI (paragraphs 0077, 0082, 0120).

To claim 6, Adib, Ludlow and Honeck teach claim 4.
Adib teach wherein computing the at least one STI comprises: computing a time series of features of the TSCI; and computing an STI based on the time series of features of the TSCI, wherein each feature comprises at least one of; a scalar, vector, matrix, magnitude of CI, phase of CI, magnitude square of CI, function of a sliding window of CI, component of CI, correlation, autocorrelation, autocorrelation function (ACF), correlations between two windows of CI aligned using dynamic time warping (DTW), local maximum, local minimum, zero crossing, inner product, time reversal resonance strength (TRRS), distance score, Euclidean distance, absolute 

To claim 10, Adib, Ludlow and Honeck teach claim 2.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform monitoring a security of the vehicle based on the TSC, wherein monitoring the security comprises at least one of: detection of suspicious activity in the exterior space, detection of a person approaching the vehicle, detection of a person in the exterior space peeping into the vehicle through a window, detection of a person in the exterior space damaging the vehicle, detection of a person in the exterior space force-opening a door or a window of the vehicle, detection of suspicious activity in the interior space, detection of an outsider reaching inside vehicle through a window, intrusion detection, intruder tracking, detection of presence of children in back seat, detection of presence of a pet, detection of window being broken when parked, detection of door open when parked, detection of hit-and-run when parked, detection of collision, or detection of structural damage (paragraphs 0051, 0121, detection of presence of a pet would be an obvious application or intended use).

To claim 11, Adib, Ludlow and Honeck teach claim 2.
at least one of: driver monitoring, driver presence detection, driver identification, driver activity monitoring, driver vital sign monitoring, driver breathing monitoring, driver heart rate monitoring, driver alertness monitoring, driver distraction detection, driver entrance to vehicle, driver exit from vehicle, passenger monitoring, passenger presence detection, baby detection, child detection, pet detection, passenger locationing, passenger counting, passenger recognition, passenger activity monitoring, passenger breathing monitoring, passenger heart beat monitoring, passenger vital sign monitoring, passenger sleeping detection, passenger entrance to vehicle, passenger exit from vehicle, or driver-passenger interaction monitoring (paragraphs 0051, 0121).

To claim 13, Adib, Ludlow and Honeck teach claim 1.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: associating an event of the vehicle with a characteristics of the TSCI, wherein the event comprises at least one of: a safety monitoring event, a security monitoring event, a vehicle structure integrity monitoring event, a driver monitoring event, a passenger monitoring event, or an intruder monitoring event; and detecting the event of the vehicle by recognizing the characteristics of the TSCI (paragraphs 0051, 0121).

To claim 14, Adib, Ludlow and Honeck teach claim 13.
Adib teach wherein the event comprises at least one of: window opened, window closed, window broken, door opened, door closed, door not locked, door deformed, unauthorized opening of 

To claim 17, Adib, Ludlow and Honeck teach claim 1.
Adib, Ludlow and Honeck teach wherein the set of instructions, when executed by the processor, further causes the processor to perform starting, stopping or pausing a sub-task of the monitoring task based on at least one of: a turning-on or turning off of a headlight of the vehicle, a brake release or a brake depression by a driver of the vehicle, an opening or a closing of at least one of: a driver door, a passenger door, a vehicle trunk door, a window, a cover of a vehicle hood, a door of a cargo bay, a door of a trailer, a door of a container, a door of a storage space, or a cover of a fuel tank, an entrance or an exit of the driver with associated opening and closing of the driver door, an entrance or an exit of a passenger with associated opening and closing of a passenger door, an entrance or an exit of the driver's smart phone, an entrance or an exit of the passenger's smart phone, a presence or an absence of a paired device, a pairing or an unpairing of a previously paired device, or an interaction with a part of the vehicle (column 2 lines 26-29 of Honeck).




Claim(s) 23, 26-27, 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adib et al. (US2017/0074980) in view of Ludlow et al. (US2016/0178741)
To claim 23, Adib and Ludlow teach a method of a wireless monitoring system (as explained in response to claim 1 above).

To claim 29, Adib and Ludlow teach a first wireless device of a wireless monitoring system (as explained in response to claim 1 above).

To claim 30, Adib and Ludlow teach a wireless monitoring system (as explained in response to claim 1 above).


To claim 26, Adib and Ludlow teach claim 23.
Adib teach further comprising: monitoring at least one of: an interior space, an exterior space or a structure, of the vehicle, based on the TSCI; and performing at least one of the following based on the TSCI: presence detection, child presence detection, pet presence detection, detection of child left by parents after the car engine stops, motion detection, window breaking detection, vibration detection, foreign object detection, breathing detection, heartbeat detection, driver recognition, driver attention monitoring, driver alertness monitoring, driver sleepiness detection, vehicle customization based on driver recognition, passenger recognition, passenger locationing, passenger counting, security monitoring, intrusion detection, intruder detection, intruder presence detection, detection of outsiders reaching inside vehicle through an opening, exterior monitoring, pedestrian detection, cyclist detection, blind spot monitoring, or proximity detection (as explained in response to claim 3 above).

To claim 27, Adib and Ludlow teach claim 26.
Adib teach further comprising: monitoring a security of the vehicle based on the TSCI, wherein monitoring the security comprises at least one of: detection of suspicious activity in the exterior space, detection of a person approaching the vehicle, detection of a person in the exterior space damaging the vehicle, detection of suspicious activity in the interior space, detection of an outsider reaching inside vehicle through a window, intrusion detection, intruder tracking, detection of presence of children in back seat, detection of presence of a pet, detection of window being broken when parked, detection of door open when parked, detection of hit-and-run when parked, or detection of collision; or monitoring driver and passengers of the vehicle based on the TSCI, wherein monitoring the driver and passengers comprises at least one of: driver monitoring, driver presence detection, driver identification, driver activity monitoring, driver breathing monitoring, driver heart rate monitoring, driver distraction detection, driver entrance to vehicle, driver exit from vehicle, passenger monitoring, passenger presence detection, baby detection, child detection, pet detection, passenger locationing, passenger counting, passenger recognition, passenger activity monitoring, passenger breathing monitoring, passenger heart beat monitoring, passenger sleeping detection, passenger entrance to vehicle, or driver-passenger interaction monitoring (paragraphs 0051, 0107, 0121).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669

/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 1, 2022